Citation Nr: 1218995	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  10-48 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at his local RO via videoconference.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records associated with the Veteran's period of active duty service are missing despite reasonable attempts by the RO to obtain them.  Service treatment records associated with the Veteran's period of National Guard service are of record; however, these records appear to be only partially complete.  These records include an induction physical examination dated in September 1984 that shows a normal spine.

Post-service VA treatment records dated from 2009 reflect treatment for complaints of low back pain and diagnoses of lumbar strain and low back strain with muscle spasm.  Of note is an August 2009 treatment record that shows the Veteran reported having mid to low back pain for a few weeks.  A September 2009 treatment note reflects a report of chronic back problems since 1998, following a work-related lifting injury that required surgery.

During an Informal RO Conference in July 2010, the Veteran reported that he had been treated with bed rest and medication in service following his fall and that he was also treated by a private doctor shortly after service.  He also reported that he received worker's compensation for his 1998 post-service work-related injury, but that he did not have any of the paperwork.  

At a hearing held in April 2012, the Veteran testified that in 1980, during basic training, he fell from a vertical rope that was about 20 feet off the ground.  He stated that he fell about 15 feet, landed flat on his back, and also hit the back of his head.  He recalled waking up in the hospital afterward and spending two to three days there.  He competently and credibly testified that he continued to have a waxing and waning of back pain and his military occupational specialty of a cook aggravated his symptoms as he had to stand for long periods.  He recalled that he visited sick call when the pain became too severe.  He also stated that he did not have an exit physical prior to separation.  He also testified that his back pain had continued intermittently since 1980, although he also experienced an employment-related injury in the late 1990's.

Based on the state of the record, the Board is unable to whether the Veteran currently has a low back disability that had its onset in service, within one year of service, or that is otherwise related to service.  He has competently reported continuity of low back symptomatology which suggests a possible nexus between the reported in-service injury and his current low back diagnoses.  As there is no medical opinion of record that addresses the issue of service-related etiology, the Board finds further development is required for such a determination.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his low back disability.  He is asked to provide, or authorize VA to obtain, all non-duplicative treatment records pertaining to his condition.  All efforts to obtain any identified records must be fully documented in the file. 

2.  Then notify the Veteran that he may submit additional lay statements from himself as well as from individuals who have first-hand knowledge of his low back symptoms in service and afterwards.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his low back disability.  The claims folder, and a copy of this remand, should be made available to and must be reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not that the Veteran has a low back disability that is related to or had its onset in service.  In offering this impression, please acknowledge and discuss the Veteran's competent reports as to a continuity of symptoms since service, as well as his post-service work injury that resulted in surgery and an award of worker's compensation, in determining whether any current low back disability is consistent with the nature of his reported in-service injury and subsequent treatment.

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  Then readjudicate the appeal.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC and given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

